Citation Nr: 1707614	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  13-06 692A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a back disorder, to include scoliosis and degenerative disk disease (DDD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Y. A. Miller, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Marine Corps (USMC) from November 1982 to December 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. The Veteran submitted requests to have his file transferred from Washington to Idaho in March and April of 2013 as he currently resides in Idaho. Jurisdiction over this matter was subsequently transferred to the Boise, Idaho RO. 

The Board notes while the Veteran initially requested a video conference hearing in March 2013, he later withdrew his hearing request by submitting correspondence in January 2015.     

The Board has a duty to liberally construe veterans' claims. The Court has held that a claim for VA benefits requires "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing." Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009). However, a claimant is not required to file a claim for benefits by identifying a precise medical diagnosis or the medical cause of his condition; rather, he sufficiently files a claim for benefits "by referring to a body part or system that is disabled or by describing symptoms of the disability." Id. at 86. This is because a claimant is not expected to have medical expertise and generally "is only competent to identify and explain the symptoms that he observes and experiences." McLendon v. Nicholson, 20 Vet. App. 79 (2006), Jandreau v. Nicholson, 492 F.3d 1372, 1376-77   (Fed. Cir. 2007) In this case, the Veteran contended that he was misdiagnosed with scoliosis in his Notice of Disagreement. See October 2010 Statement in Support of Claim. He also received a second diagnosis in April 2014 of DDD. See April 2014 Compensation and Pension Exam Report.

As the Veteran has multiple diagnoses, the claim must be expanded to include any disabilities of the low back, including scoliosis and DDD as recharacterized on the initial page of this decision. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record indicates that additional development of this claim is warranted. In order to fulfill its duty to assist the Veteran in substantiating his claim, VA must obtain all pertinent medical evidence from all providers, within or outside of the VA that treated the Veteran. 

The May 2010 statement from Dr. S.L. stated the Veteran did not have evidence of scoliosis from "available radiographic imaging"  of the lumbar spine. However, these images are not in the Veteran's claim file. Similarly, the Veteran indicated in his July 2010 statement in support of the claim that he was seen at a Naval Hospital, possibly in Washington, for an injury to multiple vertebrae. The Board does not have access to the private treatment records from the Naval Hospital or the radiographic images that were read and interpreted by Dr. S.L. The private treatment records from the Naval Hospital as well as the radiographic images are potentially relevant to the Veteran's claim.  Golz v. Shinseki, 590 F.3d 1317   (Fed. Cir. 2009).

Therefore, the Board must remand the claim for the aforementioned private treatment records. 

Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be asked to identify the dates and locations of any outstanding private treatment records-including, but not limited to, records from the Naval Hospital referenced in the July 2010 Statement of the Claim, as well as the Everett Clinic in Everett, Washington- along with any necessary authorization as well as consent for VA to obtain them. 

2. After conducting any additional development required due to any evidence added to the file, readjudicate the claim. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




